DETAILED ACTION
Claim Rejections - 35 USC § 112-2nd paragraph
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1 and 5 and dependent claims thereof, i.e., 2-4 and 6-8, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The wording of claims 1 and 5 is vague and confusing because the preamble of the claim recites that the composition comprises one humanized antibody targeting at least one epitope of ASPH and another humanized antibody that targets at least one epitope from the “T-cell redirector class”, the NK-cell redirector class”, the “tumor targeting immunomodulator calls” and the “dual immunomodulator class” and following these name descriptions it is recited that this includes an antibody targeting one or more ASPH CDRs and an antibody targeting the specific polypeptide from these classes.  It is unclear if this is the ‘at least one epitope of ASPH’ in the preamble or a different antibody with different binding affinity and, if so, what is that structure?  The claim recites that it targets at least one epitope of these different ‘classes’, and it is unclear if the Markush groups are also intended to have the ASPH antibody.  If they are intended to include a different ASPH antibody than the first antibody, these compositions would include “at least 3 antibodies’, not at least two, e.g., the antibody targeting at least one epitope of ASPH (preamable) and an antibody targeting at least one epitope from “ an antibody targeting one or more ASPH CDRs and an antibody targeting CD3 (or CD16A,  CD40, etc.).”  Further, the Markush group does not include epitopes, it includes antibody compositions.  The term ‘targets’ in the claims should be changed to “binds” given the ambiguity of the term ‘targets’.  If the Markush group is intended to include bispecific antibodies which target both the ASPH and the different classes, then the claim need to be amended to delete ‘targets at least one epitope selected from the group consisting of’ so claims 1 and 5 recite and a bispecific humanized antibody, variant or fragment thereof selected from the group consisting of”.  Appropriate correction and/or clarification is required.
It is also noted that dependent claims 2 and 6 recite the humanized antibody or fragment or variant binds to one or more peptide epitopes of ASPH and includes the sequence and CDRS, but it is unclear which humanized antibody this is in reference to since claim 1 requires at least two separate antibodies which ‘target’ at least one or more ASPH epitopes.  Do the antibodies in the Markush Group and the antibody that binds ASPH in claims 1 and 5 both contain the structures set forth in claims 2 and 6? Lastly, ASPH is spelled out in claims 2 and 6, but not in claims 1 and 5.  The first time the abbreviation appears in the claims it should be spelled out.  Appropriate correction and/or clarification is required.
Claims 1 and 5 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping in claims 1 and 5 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the claims include antibody compositions which target different epitopes and do not require the same antibody structure in any member of the Group, e.g., each Class many contain a different antibody targeting a different ASPH CDR along with an antibody that binds a completely different protein. To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.  Incorporating the structure of claims 2 and 6 in all the antibody compositions, would provide a consistence structure across the members.

Claim Rejections - 35 USC § 112-Written Description
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are drawn to, for example:
A composition comprising two or more humanized antibodies or fragments or variants thereof, wherein one humanized antibody or fragment or variant thereof, targets at least one epitope of ASPH and another
humanized antibody or fragment or variant thereof targets at least one epitope selected from the group consisting of:

the T-cell redirector class, comprising an antibody targeting one or more ASPH CDRs and an antibody targeting CD3;

the NK-cell redirector class, comprising an antibody targeting one or more ASPH CDRs and an antibody targeting CD16A;

the tumor targeting immunomodular class, comprising an antibody targeting one or more ASPH CDRs and an antibody targeting CD40 or 4-1BB; and

the dual immunomodular class, comprising an antibody targeting one or more ASPH CDRs and an antibody targeting PD-L1, PD-1, CTLA-4, TGF-B, LAG-3, TIM-3, or OX40.

The claims are drawn to humanized antibodies, or any fragment or variant thereof, which targets at least one epitope from a Markush group in which no structures are provided.   The claims do not define a complete antibody that binds epitope or the epitope itself.  The claims encompass random combinations of different variable heavy and variable light chain regions and binding fragments having less than all six defined CDRs and their specific order.  The specification does not teach which residues of the human monoclonal antibodies of the specification can be varied and still perform the requisite function.  It is well established that changes in the amino acid sequence of the variable region of an antibody create new antibodies with highly unpredictable binding characteristics.  See for example Kussie et al (Journal of Immunology, 152:146-152, 1994, Table I) which teaches that substitution of a single amino acid can totally ablate antigen binding.  As a further demonstration of the unpredictability of substitute or mutated antibodies, see Chen et al, (The EMBO Journal, 14(12):2784-2794, 1995).  The reference again teaches that the substitution of a single amino acid can totally ablate antigen binding (Figure 1), however, the reference additionally teaches that the same substitution in closely related antibodies can have opposite effects.  The authors compared the effects of identical substitution in related antibodies D16 and T15, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.  Additionally, Rudikoff et al PNAS 79:1979-1983, 1982; of record on 1449, teach that such is necessary and conventional to define an antibody that specifically binds a cognate antigen.  
The state of the art recognized that in general all three CDRs of the heavy chain variable region in a specific order AND all three CDRs in a specific order of the light chain variable region were important for determining the ability of an antibody in any of a variety of forms (scFv, whole, etc.) to bind antigen and their presence is required in a specific order.   For example, Bendig (Methods: A Companion to Methods in Enzymology  1995; 8:83-93) reviews that the general strategy for “humanizing” antibodies involves the substitution of all six CDRs from a rodent antibody that binds an antigen of interest, and that all six CDRs are involved in antigen binding (see entire document, but especially Figures 1-3).  Similarly, the skilled artisan recognized a “chimeric” antibody to be an antibody in which both the heavy chain variable region (which comprises the three heavy chain CDRs) and the light chain variable region (which comprises the three light chain CDRs) of a rodent antibody or the human CDRs with other human framework regions are recombined with constant region sequences from a human antibody of a desired isotype (see entire document, but especially Figures 1-3).   The state of the art recognized that it would be highly unpredictable that a specific binding member comprising an antibody variable region but comprising less than all six CDRs of a parental antibody with a desired specificity would bind the same antigen as the parental antibody.  Thus, the minimal structure which the skilled artisan would consider predictive of the function of binding includes six CDRs (three in the heavy chain variable region and three in the light chain variable region) from the same parental antibody in the context of an antibody framework. The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies routinely requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce an antibody having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30, IDS-C18). Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, March 1982). Rudikoff et al teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.   In addition, the skilled artisan recognized that single CDRs with the same amino acid sequence could be found in antibodies with diverse non-overlapping binding specificities.  In particular, antibodies which have not yet undergone affinity maturation may still utilize germline heavy and light chain sequences.  Between antibodies utilizing the same germline heavy or light chain gene the skilled artisan would expect to find that one or more of the heavy and/or light chain CDRs were the same as that of an antibody with a different specificity, particularly CDRs 1and 2 which are germline encoded completely in the variable region.  The same CDR may also occur in antibodies having somatic mutations that bind different antigens.  Thus it would be highly unpredictable that the instantly recited specific binding member comprised of fewer than all six CDRs (three CDRs defined in the heavy chain variable region and three CDRs defined in the light chain variable region) of a particular reference antibody would have the same specificity as the reference antibody.  Further, the antibody structure is not a random combination of heavy and light chain variable regions.   The antibody paratope, binds an epitope on an antigen.  The paratope of the antibody is highly specific and provides for a specific three-dimensional pocket in which the epitope of the antigen binds.  The pocket is dependent on the specific primary structure of the complementary determining regions provided in a framework of other regions in a specific order.  The specification does not describe nor enable the random combination of heavy and light chain variable regions or CDR's fragments therefrom to prepare an antibody.  The specification does not disclose a representative number of antibodies (with the exception of monoclonal antibody 5H4/5K3 with a heavy chain comprising the sequence of SEQ ID NO: 25 and the light chain consisting of the sequence set forth in SEQ ID NO: 27 and monoclonal antibody 9H2/9K1 with a heavy chain comprising the sequence of SEQ ID NO: 29 and the light chain consisting of the sequence set forth in SEQ ID NO: 30) with the claimed binding characteristics.  The references serve to demonstrate the highly unpredictable nature of substituted antibodies and thus, the highly unpredictable nature of the antibody of the instant claims.  Given said unpredictability the skilled artisan would not place Applicants in possession of the genus of antibodies that bind and have random combinations of variable light and variable heavy chains.    Possession of a genus may not be shown by merely describing how to obtain members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  The courts have held that possession of a genus may not be shown by merely describing how to obtain members of the claimed genus (i.e. make and test to see if they lack the requisite activity) or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895 and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009). In addition, the court has held that a method of identification of compounds (i.e. screening for variants) is not a description of the compounds per se that meet the requisite function to use in the associated methods.  University of Rochester v. G.D. Searle & Co. 69 USPQ2D 1886 (CAFC 2004.  Finally, function does not describe a structure, because the specification does not provide relevant identifying characteristics, including functional characteristics when coupled with known or disclosed correlation between function and structure.  The courts have held that in these instances, the specification lacks written description see Enzo Biochem Inc. v. Gen-Probe Inc.  63 USPQ2D 1609 (CAFC 2002) and University of Rochester v. G.D. Searle & Co. 69 USPQ2D 1886 (CAFC 2004).  Also instructive here are the decisions in  AbbVie  Deutschland GmbH & Co. v. Janssen Biotech, Inc. U.S. Court of Appeals, Federal Circuit 2013-13382013-1346 July 1, 2014; 2014 BL 183329 and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  As in AbbVie, the instant claims are generic claims lacking a correlation of structure of the antibody with the claimed functions of (2) having specific affinity ranges; (3) competitively inhibiting a disclosed antibody and (4) only partial structure that does not correlate with the function of binding or “specifically binds”.  The disclosed antibodies have specific structure that binds a particular antigen with specific binding affinities.  The specification does not disclose a correlation of structure with the function by means of a representative number of monoclonal antibodies that have the requisite claimed functional properties (set forth in 2, 3 and 4 above). Therefore, consistent with the decision held in AbbVie, the specification is not found to provide for a structure-function correlation of antibodies representative of the full scope of the genus.  Furthermore, as held in Centocor, it is clear that the specification does not describe antibodies with particular affinity or combinations of different CDR's.  The specification does not describe a correlation of the structure of the two human monoclonal antibodies with the functional properties as claimed.  Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed class of antibodies or antibody fragments that specifically target one or more epitopes of human ASPH and antibodies targeting other molecules, including the claimed functional characteristics of affinity and treatment set forth in the claims, the applicant must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) and the specification at best describes plan for making such antibodies that bind homologs and have the requisite affinity and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient. Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  The specification does not describe a correlation of the structure of the monoclonal antibodies with the functional properties as claimed (e.g. functionally active variants, percent identical variants, point variants, point deletions).  Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed class antibodies and functionally active variants thereof that specifically bind one or more epitopes as set forth in the claims, the applicant must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014).   
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to fragmentsand variants of the monoclonal antibodies 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) thenature of the invention and (5) the state of the prior art, these have been discussedabove. One of skill in the art would require guidance, in order to make or use theantibodies as instantly claimed. 
Claim Rejections - 35 USC § 112-New Matter
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Written support is not found for the new claims 1-8 in this continuing application.  The original specification and original claims do not teach or recite “compositions comprising two or more humanized antibodies or fragments or variants thereof’ wherein one antibody targets at least on epitope of ASPH and another antibody targets one or more ASPH CDRs and an antibody that targets CD3, CD16A, CD-40, etc. A thorough review and search of the prior applications does not contain these mixed antibody compositions.  Written support was found for the single antibody composition and a single antibody composition comprising a ‘bispecific’ antibody.  See:
Example 14—Generation of Bispecific Antibodies Targeting at Least One Epitope in the Catalytic Domain of ASPH
[0153] Bispecific antibodies combine the structural domains of two distinct molecules into one molecule with the goal of preserving and perhaps enhancing functional properties of the chimeric molecule compared to its parent mono-specific molecules (Dahlen E. et al, Bispecific antibodies in cancer immunotherapy. Therapeutic Advances in Vaccines and Immunotherapy, 2018, 6:(1)3-17). In some cases, bispecific antibodies have superior therapeutic properties compared to compositions comprising mixtures of monospecific compounds.
[0154] Several classes of immunotherapeutic bispecific antibodies have been recognized, including T-cell redirectors, which act on malignant cells by targeting a tumor antigen and CD3; NK-cell redirectors, which act on malignant cells targeting a tumor antigen and CD16A; Tumor-targeted immunomodulators, which direct co-stimulation of tumor-infiltrating immune cells by targeting a tumor antigen and co-stimulatory molecules, such as CD40 or 4-1BB; and Dual immunomodulators, which simultaneously act on two immunomodulatory targets, resulting in blockade of inhibitory targets, depletion of suppressive cells, or activation of effector cells (See Table 1 of Dahlen et al).
[0155] A non-limiting list of exemplary tumor antigens includes CD19, EpCAM, CD20, CD23, BCMA, B7H3, and PSMA.
[0156] A non-limiting list of T-cell specific epitopes includes CD3, CD3e, OX40, CD27, ICOS and GITR.
[0157] A non-limiting list of co-stimulatory molecules includes CD40 and 4-1BB.
[0158] A non-limiting list of immunomodulating targets includes PD-L1, CTLA-4, TGF-0, LAG-2, TIM-3, and OX40.
[0159] Bispecific antibodies comprising at least one complementarity-determining region (CDR) targeting one or more epitopes of ASPH selected from the group consisting of CDR1, CDR2, and CDR3 from the heavy chain or the light chain clones of Example 13 are prepared by fusing rabbit, other non-human, human, or humanized antibodies comprising these regions with an antibody targeting one or more tumor antigens, T-cell specific epitopes, co-stimulatory molecules, or immunomodulating targets, as noted above.
[0160] Exemplary bi-specific antibodies include a molecule comprising the CDRs of the 5H4/5K3 antibody disclosed herein, where the 5H4 CDR1=NAMC (SEQ ID NO: 31), CDR2=CIDN (SEQ ID NO: 34), and CDR3=NFNI (SEQ ID NO: 36), and where the 5K3 CDR1=SVYDNNR (SEQ ID NO: 38)), CDR2=LAS (SEQ ID NO: 39), CDR3=LGSYSGYIYI (SEQ ID NO: 41) or 9H2/9K1 antibody, where the 9H2 CDR1=NAMC (SEQ ID NO: 32), CDR2=CIDN (SEQ ID NO: 34), and CDR3=NFNI (SEQ ID NO: 36), and the 9K1 CDR1=SVYDNNR (SEQ ID NO: 38), CDR2=LAS (SEQ ID NO: 39), and CDR3=LGSYSGYIYI (SEQ ID NO: 41), combined with an antibody molecule comprising one or more tumor antigens, T-cell specific epitopes, co-stimulatory molecules, or immunomodulating targets, as noted above.
[0161] An exemplary bispecific antibody of the T-cell redirector class includes an antibody targeting one or more ASPH CDRs with an antibody targeting CD3.
[0162] An exemplary bispecific antibody of the NK-cell redirector class includes an antibody targeting one or more ASPH CDRs with an antibody targeting CD16A.
[0163] An exemplary bispecific antibody of the tumor targeting immunomodular class includes an antibody targeting one or more ASPH CDRs with an antibody targeting CD40 or 4-1BB.
[0164] An exemplary bispecific antibody of the dual immunomodular class includes an antibody targeting one or more ASPH CDRs with an antibody targeting PD-L1, PD-1, CTLA-4, TGF-β, LAG-3, TIM-3, or OX40.
	Written support could not be found for compositions comprising a bispecific antibody and a monospecific antibody.  Applicants should point to written support for this limitation by page and line number or remove it from the claims.
Claim Rejections - 35 USC § 112-Scope of Enablement
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compositions which incorporate the limitation of claim 2 into claim 1 and claim 6 into claim 5, does not reasonably provide enablement for the full breadth of claims 1 and 5.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The instant claims are drawn to, for example:
A composition comprising two or more humanized antibodies or fragments or variants thereof, wherein one humanized antibody or fragment or variant thereof, targets at least one epitope of ASPH and another
humanized antibody or fragment or variant thereof targets at least one epitope selected from the group consisting of:

the T-cell redirector class, comprising an antibody targeting one or more ASPH CDRs and an antibody targeting CD3;

the NK-cell redirector class, comprising an antibody targeting one or more ASPH CDRs and an antibody targeting CD16A;

the tumor targeting immunomodular class, comprising an antibody targeting one or more ASPH CDRs and an antibody targeting CD40 or 4-1BB; and

the dual immunomodular class, comprising an antibody targeting one or more ASPH CDRs and an antibody targeting PD-L1, PD-1, CTLA-4, TGF-B, LAG-3, TIM-3, or OX40.

It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and lightchain variable regions of a given antibody, each of which consists of three CDRswhich provide the majority of the contact residues for the binding of the antibodyto its target epitope. The amino acid sequences and conformations of each ofthe heavy and light chain CDRs are critical in maintaining the antigen bindingspecificity and affinity which is characteristic of the parent immunoglobulin. It isexpected that all of the heavy and light chain CDRs in their proper order and inthe context of framework sequences which maintain their required conformation,are required in order to produce a protein having antigen-binding function andthat proper association of heavy and light chain variable regions is required inorder to form functional antigen binding sites. Even minor changes in the aminoacid sequences of the heavy and light variable regions, particularly in the CDRs,may dramatically affect antigen-binding function as evidenced by Rudikoff et al(Proc Natl Acad Sci USA 1982 Vol 79 page 1979). Rudikoff et al. teach that thealteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 
MacCallum et al. J. Mol. Biol. (1996) 262,732-745, analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right col) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col.). 
Pascalis et al. The Journal of Immunology (2002) 169, 3076-3084 demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right col.). Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left col.). The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site, is underscored by Casset et al. (2003) BBRC 307, 198-205, which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document). Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left col.).
 Vajdos et al. (2002) 320, 415-428, additionally state that antigen binding is primarily mediated by the CDRs more highly conserved framework segments which connect the CDRs are mainly involved in supporting the CDR loop conformations and in some cases framework residues also contact antigen (page 416, left col.). Holm et al. (2007) 44, 1075-1084 describes the mapping of an anti-cytokeratin antibody where although residues in the CDR3 of the heavy chain were involved in antigen binding unexpectedly a residue in CDR2 of the light chain was also involved (abstract). Chen et al. J. Mol. Bio. (1999) 293, 865-881. Describe high affinity variant antibodies binding to VEGF wherein the results show that the antigen binding site is almost entirelycomposed of residues from heavy chain CDRs, CDR-H1, H2, H3 (page 866). 
Wu et al. J. Mol. Biol. (1999) 294, 151-162. State that it is difficult to predict whichframework residues serve a critical role in maintaining affinity and specificity duein part to the large conformational change in antibodies that accompany antigenbinding (page 152 left col.) but certain residues have been identified as importantfor maintaining conformation. 
The references demonstrate that an antibody must comprise all 6 CDRs inorder to maintain the antigen binding specificity and affinity which is characteristicof the immunoglobulin. Single VH or VL polypeptides would not bind antigen. Instant claims 9 and 10 do not include all 6 CDRS.
	Additionally, The Office notes that the issue is make and use, not make and test to see if the skilled artisan could use. In short, the instant application encompasses a plethora of antibody variants possessing the ability to bind ASPH, and identifies some broad categories that might work, however, these descriptions, without moreprecise guidelines, amount to little more than “a starting point, a direction for further research.” Genentech, 108 F.3d at 1366. See also Calgene, 188 F.3d at 1374 (“the teachings set forth in the specification provide no more than a ‘plan’ or ‘invitation’ for those of skill in the art to experiment practicing [the claimed invention]; they do not provide sufficient guidance or specificity as to how to execute that plan”); National Recovery Technologies, 166 F.3d at 1198 (stating that patent-in-suit “recognizes a specific need.., and suggests a theoretical answer to that need. It provides a starting point from which one of skill in the art can perform further research in order to practice the claimed invention, but this is not adequate to constitute enablement”). 
The instant specification does not describe the claimed invention in terms that will “enable any person skilled in the art.., to make and use” the invention commensurate in scope with the claims. At most, the specification will enable a person of ordinary skill in the art to attempt to discover how to practice the claimed invention. 
Factors to be considered in determining whether undue experimentation isrequired, are set forth in In re Wands 8 USPQ2d 1400. They include (1) thequantity of experimentation necessary, (2) the amount of direction or guidancepresented, (3) the presence or absence of working examples, (4) the nature of theinvention, (5) the state of the prior art, (6) the relative skill of those in the art, (7)the predictability or unpredictability of the art and (8) the breadth of the claims. 
Applying the above test to the facts of record, it is determined that 1) nodeclaration under 37 C.F.R. 1.132 or other relevant evidence has been made ofrecord establishing the amount of experimentation necessary, 2) insufficientdirection or guidance is presented in the specification with respect to fragmentsand variants of the monoclonal antibodies 3) the relative skill of those in the art is commonly recognized as quite high (post-doctoral level). With regard to (4) thenature of the invention and (5) the state of the prior art, these have been discussedabove. One of skill in the art would require guidance, in order to make or use theantibodies as instantly claimed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,961,320 B2 in view of Shimoda et al (J Hepatol. 2012 May ; 56(5): 1129–1135) and Urba et al (Cancer Research. 52. May 1992, pages 2394-2401).. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims comprise at least one isolated antibody with the same structure, e.g., instant claims 2-4 and 6-8 and instant claims 1 and 5 are a Genus which may include this species.  While the claims in the patent recite a single antibody, the compositions in claims 9-13 use the open language ‘comprising’ which allows for additional ingredients, including more than one antibody.  The instant claims encompass the use of antibodies drawn solely to the different classes of compounds, and are not limited to ‘bispecific antibodies.”  Shimoda et al teaches that ASPH was known to be an attractive cellular target because it is over-expressed on both murine and human HCC tumors and promotes a malignant phenotype.  Their findings indicate that ASPH may be a highly effective target protein for DC-based immunotherapy of HCC.  Urba et al is cited to show that CD3 antibodies were known as a treatment for cancer tumors.  It would have been obvious to one of ordinary skill in the art to use both ASPH and CD3 antibodies when treating cancer tumors.
10.	Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,236,178 B2 in view of Urba et al (Cancer Research. 52. May 1992, pages 2394-2401). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims comprise at least one isolated antibody with the same structure, e.g., instant claims 2-4 and 6-8 and instant claims 1 and 5 are a Genus which may include this species.  While the method claims in the patent recite a single antibody, the compositions in claims 9-13 use the open language ‘comprising’ which allows for additional ingredients, including more than one antibody.  The instant claims encompass the use of antibodies drawn solely to the different classes of compounds, and are not limited to ‘bispecific antibodies.”  Urba et al is cited to show that CD3 antibodies were known as a treatment for cancer tumors.  It would have been obvious to one of ordinary skill in the art to use both ASPH and CD3 antibodies when treating cancer tumors.
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        12/1/22